DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received March 3, 2022.  Claims 1, 3-11, and 17-19 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Terminal Disclaimer
The terminal disclaimer filed on March 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Application Numbers 16/007,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-7 depend either directly or indirectly from claim 2, which has been canceled. Accordingly, claims 3-7 are incomplete. See MPEP 608.01(n)(V).  These claims have not been further treated because they are incomplete.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation of "placing the reaction product in a tube" in claim 1 appears to represent new matter.  No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation. The word “tube” refers to the genus of any such “tube” because it is not limited to any particular structure. The specification appears to only contain a single recitation of “tube”, which states as follows “The reaction product may be provided as an aliquot (e.g., in a micro centrifuge tube…” (page 9, last paragraph). The term “micro centrifuge tube” refers to a subgenus of such “tubes” that implies a relative size and shape known to those of ordinary skill in the art to be capable of use in a microcentrifuge. Such sizes and shapes of “micro centrifuge tubes” are not shared by all members of the genus of any such “tube” that are not required to be capable of use in a microcentrifuge and therefore are not representative of the genus of any such “tube”. There is no suggestion in the specification to place the reaction product in a generic “tube” as currently claimed, rather than in a “micro centrifuge tube”. In addition, the specification does not contain a description of a plurality of different types of tubes that could be considered representative of the claimed genus of any “tube”. Accordingly, amended claim 1 recites subject matter that broadens the scope of the original disclosure, namely the instruction to place the reaction product in any “tube” rather than a “micro centrifuge tube”, specifically. Since no basis has been identified, the claims are rejected as incorporating new matter.
Response to Arguments
	Applicant’s remarks state that “Support for the amendments may be found throughout the as-filed application for example at least at Example 1 on pages 15-17; FIG. 10; line 22 on page 2 through line 18 on page 3; and line 3 on page 6 through line 7 on page 10” (see remarks on page 5, paragraph 1).
	This argument has been fully considered but is not persuasive for the reasons discussed in the rejection above.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 8 depends from claim 1 which recites a method for detecting a target nucleic acid comprising the binding of an RNA-guided protein to amplicons in a sequence-specific manner using an allele-specific guide RNA. The term “RNA-guided protein” is not limited to any particular structure for the protein but instead broadly encompasses any such protein that has the function of being “RNA-guided”. Claim 8 further recites “wherein the RNA-guided protein has a known binding efficiency and the reaction product includes the amplicons that include the mutation at a quantity that is a product of the binding efficiency and the minor frequency”. Accordingly, claim 8 refers to a subgenus of RNA-guided proteins having “a known binding efficiency”. Claim 8 further requires that the reaction product includes amplicons that include the mutation “at a quantity that is a product of the binding efficiency and the minor frequency”. Claim 8 does not recite the structure of any particular RNA-guided protein, any specific guide RNA targeting sequence, or any specific target sequence. Accordingly, sufficient written description of the method as broadly claimed in claim 8 requires possession of the subgenus of “RNA-guided proteins” having a “known binding efficiency” and further the predicted “quantity” of the reaction product based in part on the “binding efficiency”.
The specification teaches “the Cas complex will hybridize to mutant and normal amplicons according to a certain characteristic binding efficiencies. For example, if the Cas complex binds to target with a 72% binding efficiency, it may be found that for every 500,050 input fragments, introducing the Cas complex results in 360,000 bound normal amplicon, 140,000 unbound (“free”) normal amplicon, 36 bound mutant amplicon, and 14 unbound mutant amplicon copies” (page 16, paragraph 3 and FIG. 10). However, this disclosure appears to be entirely prophetic because the specification does not identify what the structure is of the guide sequence, the mutant sequence, or the specific Cas protein that has the particular binding efficiency. The specification does not contain any objective evidence describing the binding efficiency of any given RNA-guided protein based on any specific guide RNA or specific target sequence. The specification further does not describe the common structural characteristics of RNA-guided proteins, guide sequences, and target sequences that would permit one of ordinary skill in the art to predict the binding efficiency of a given RNA-guided protein based on the structure of the protein, guide RNA, and target sequence.
In addition, the prior art contains objective evidence that the binding efficiency of any given Cas protein is highly variable and unpredictable. For example, Hsu (Hsu et al. (2013) Nature Biotechnology, 31(9):827-832 and supplementary information) attempted to characterize the single-nucleotide specificity of a Cas9 from S. pyogenes, which is a single specific RNA-guided protein from a specific species. Hsu observed variable targeting efficiencies among perfect matches between guide RNA sequences their target sequences across different target sequences (see Figure 3A). This indicates that there is a high degree of variation of binding efficiencies even among perfectly matching guide RNAs. In addition, Hsu observed that a mismatch between the guide RNA and a target sequence has different effects on the targeting efficiency depending upon its proximity to the PAM sequences (see Figure 2). Still further, the degree to which a mismatch affected the targeting efficiency varied across different target sequences and further varied in an unpredictable manner depending upon the exact nucleotide identity mismatch (see Figure 2). These observations illustrate that there was a substantial degree of variation in targeting efficiencies that depend upon the exact guide RNA and target sequence and the exact nature of the mismatch, if any. Hsu does not provide specific guidance that would permit one of ordinary skill in the art to predict the binding efficiency of S. pyogenes Cas9 across any given guide RNA sequence structure or how a mismatch would be predicted to affect its binding efficiency. Hsu further does not provide guidance for how such binding efficiencies could be predicted across the genus of any such RNA guided protein as broadly claimed.
Accordingly, based on the limited amount of guidance provided by the specification and further the unpredictability of the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the binding efficiencies for the genus of RNA-guided proteins or further the predicted quantities of reaction products that would result from such binding efficiencies as claimed in light of the specification.

Allowable Subject Matter
Claims 1, 8-11, and 17-19 are considered to be free of the prior art. The closest prior art is set forth in the Office Action mailed September 3, 2021. The claims recite a specific method that requires a series of specific steps. Although the individual limitations recited in claim 1 can be found in the prior art as previously discussed, one of ordinary skill in the art would not have had sufficient motivation to make all of the modifications necessary to arrive at the particular combination of steps as claimed.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
September 27, 2022